The desire for school teachers to receive more compensation is certainly to be encouraged. It is a matter of common knowledge that for many years school teachers in Arkansas have received less compensation than any other professional group. This may not be a matter of judicial knowledge, still it is knowledge common to many citizens. Furthermore, to the school teachers we owe more than we can ever pay. "As the twig is bent, so the tree is inclined"; and what person in middle life today cannot look back on some God-fearing school teacher as the example by which a young life was guided and inspired. So the purpose of act 319 of 1941 is laudable.
But courts are not to legislate: they are to adjudicate. And a careful study of the entire act No. 319 convinces me that no language in the act says anything about paying a bonus at the end of the year to any teacher: and the act must be construed as the Legislature passed it and without "judicial legislation" to carry out desires not found in the act. Several reasons seem convincing that the Legislature had no intention of allowing a bonus to be paid to a teacher at the end of the year. Some of these reasons are:
1. The Legislature must have known that no school district could have its receipts and expenses in exact balance. If the Legislature had intended that a bonus *Page 900 
be paid to the teachers at the end of the year, then the Legislature should have so stated.
2. Section 5 of the act requires the directors of a school district to adopt a budget and prohibits the district from making any change in the budget once it is adopted. The act says: "After such budget is approved, no changes shall be made therein by the Board of Directors or any other school officials unless such revision be approved by the State Budget Director." To pay a bonus to a teacher at the end of the year is at variance with the budget requirements, and nothing is alleged or shown about any state official authorizing any change in the budget of the school district in the case at bar.
3. In 4 of the act, there is a provision for the salary of teachers "increased by provisions of law for the school year next succeeding the date of termination fixed herein." This language strongly indicates that any surplus of one year is not to be distributed as a bonus for that year, but is to go into the fund for the next year to swell the teachers' salaries of the said following year. Furthermore, in 5 of the act, in speaking of the budget for the school district, it is stated that the district is "to prepare, no later than August 1 of the current fiscal year, a budget slowing actual revenue . . . and anticipated revenue." It is fair to presume that a district would make a contract to pay a teacher a fixed amount based on available funds on hand, and then if any funds were left from one year, it would go into the next years account and would be used in making contracts for the teachers' salaries of the said following year. That seems far more logical and far better for teachers and school districts than to read this so-called "bonus" idea into the law when there is no expression in the act that would indicate that a bonus was to be paid.
4. In 7 and 10 of the act, the law is specific as to what each district shall receive. If the act had intended an increase for the teachers by a bonus at the end of the year, the act would have been as specific in that regard as it is in the district matters in 7 and 10 of the act. *Page 901 
Therefore, believing that the idea of the bonus is not within the language of the act, and that any surplus left from one year is to go into the teachers' fund for the next year and not to be distributed as a bonus, I respectfully dissent from the majority opinion in this case; and I am authorized to state that Mr. Justice SMITH joins me in this dissent.